Citation Nr: 0032355	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for PTSD.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran is diagnosed with PTSD causally linked to 
verified stressors.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the Board finds that 
the veteran incurred PTSD in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred PTSD as a result of his 
stressful wartime experiences as a sailor aboard Navy 
warships deployed in combat troop support operations off the 
South Vietnamese coast.

Initially, the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  

The Board notes that the veteran's case has been fully and 
properly developed, that he has been afforded a VA 
examination, and that no additional action is necessary to 
comply with current duty to assist requirements.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2000).  A claim for 
entitlement to service connection for PTSD requires: 1) 
medical evidence establishing a clear diagnosis of the 
condition; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000).  A combat-related stressor may be 
conclusively shown by service department evidence that the 
veteran engaged in combat, or by evidence of receipt of a 
combat citation, absent evidence to the contrary.  Id.

Although the veteran does not claim to have been a combatant 
during the Vietnam War, he does claim to have experienced 
many stressful incidents during his service aboard both the 
USS Valley Forge and the USS Midway.  For example, he 
reported having been on the Valley Forge in early 1969 when 
it was deployed in Cam Ran Bay as close to the beach as 
possible to help a Marine unit that was being overrun by 
enemy soldiers.  The veteran provided a June 1998 written 
statement and testified at his July 2000 Board hearing in 
Washington, D.C. that from his ship he easily could see the 
outnumbered Marines being shot to death on the beach, and 
that he watched US jets napalm the woods beyond the beach and 
US helicopter gunships strafe the beach wiping out the enemy 
troops.  He claimed to have been among those who helped bring 
the wounded and dead Marines aboard ship, that he saw many 
maimed and disemboweled soldiers, one of whom died as the 
veteran tried to comfort him, and that he was among those who 
helped place bodies of dead Marines in body bags.  The 
veteran also claims that near the end of his service aboard 
the aircraft carrier Midway he participated in triage for 
wounded and dead after several plane crashes on deck.  When 
the veteran tried to bag the body of a dead soldier a Marine 
friend of the dead man insisted that the soldier was not dead 
and tried to stop the veteran by putting a gun to the 
veteran's head and threatening to kill him.  Finally, the 
veteran described another Midway incident in which a canopy 
of a plane which had just returned from a combat mission 
opened to disclose the body of a dead navigator.

The veteran's service personnel records and records from the 
U.S. Armed Services Center for Research of Unit Records 
confirm the following:  that the veteran was aboard the USS 
Valley Forge in 1969 while it operated off the coast of South 
Vietnam as the flagship of a naval combat group and as a 
hospital ship for soldiers injured in mainland fighting, and; 
that the veteran was aboard the USS Midway when a plane 
crashed on deck, bursting into flames, killing five sailors 
and injuring many others.  The records are silent as to 
whether the veteran actually witnessed or participated in the 
events he described.

Reasonable doubt is defined as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Essentially, section 
5107(b) including the recently amended version provides that 
the benefit-of-the-doubt rule must be applied only when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter.  In other words, when the evidence is in relative 
equipoise, VA must give the benefit of the doubt to the 
claimant.  See Massey v. Brown, 7 Vet. App. 204, 206- 207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance."  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).  

Given the record in this case, the Board concludes that there 
is an approximate balance of positive and negative evidence 
raising reasonable doubt as to whether the veteran witnessed 
or participated in shipboard events during his wartime Navy 
service as described in his written statement and hearing 
testimony.  Although the certainty of some of this activity 
is not established, of particular probative value are the 
Navy records confirming the veteran's presence aboard the USS 
Valley Forge and USS Midway during the time these warships 
were actively involved with hostilities in Vietnam, when the 
Valley Forge provided medical care to soldiers and at the 
time of the fatal Midway plane crash.  Notwithstanding a lack 
of evidence of the veteran's presence at specific named 
events, the confirmatory evidence is sufficient to create 
reasonable doubt which must be resolved in the veteran's 
favor.  Accordingly, the Board finds that the veteran's 
account of his wartime stressors is credible.

The Board next turns to the issue of whether the veteran has 
a current PTSD diagnosis related to the above-verified 
stressors.  VA treatment records from December 1997 to June 
1968 include a diagnosis of PTSD and references to the 
veteran's nightmares and visual hallucinations of dead people 
sitting on his bed or standing around him.  The veteran 
underwent a VA hospitalization for PTSD in April and May 
1998.  The discharge summary notes a diagnosis for PTSD and 
includes a reference to the veteran's report of intrusive 
thoughts and flashbacks of Vietnam including those pertaining 
to bodies and body bags.  A July 1998 VA PTSD examination 
report includes diagnoses for PTSD and major depressive 
disorder and notes stressors including the in-service 
incident in which a Marine put a gun to the veteran's head 
and the veteran's caring for dying and dead Marines and 
putting bodies in bags.  A May 1999 letter from a private 
counselor identifies the veteran's encounter with the 
headless navigator as a stressor, and a VA treatment record 
from May 1999 includes bodies and body bags, the fatal 
accident aboard the Midway and the incident with the armed 
Marine as PTSD stressors.  The Board accepts the foregoing as 
adequate evidence of a medical link between the veteran's 
current symptomatology and his in-service stressors.

Inasmuch as the record contains evidence that the veteran has 
PTSD which is related to his verified in-service stressors, 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals


 

